TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00678-CV



In re Wanda F. Look, as Trustee of the Dwight Look Revocable Trust and as Independent
                   Executor of the Estate of Dwight Look, Deceased


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Appellant Wanda F. Look, as trustee of the Dwight Look Revocable Trust and as

independent executor of the Estate of Dwight Look, deceased, and appellees Marion Look-Jameson,

Guardian of the Estate of R. L. J., a minor, and Linda Look have filed a Joint Motion to Dismiss this

petition for writ of mandamus. They represent that all parties to the original proceeding have settled

their disputes and that the trial courts have dismissed the underlying proceedings with prejudice.

               We lift any aspects of this Court’s Order staying proceedings entered November

10, 2005, still in force, grant the Joint Motion to Dismiss, and dismiss this petition.




                                               G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: January 9, 2008